Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.
 

Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arana et al. (Pub. No.: US 2017/0163839) in view of Bilobrov et al. (Pub. No.: US 2016/0057466) and Ramachandran et al. (Pub. No.: US 2014/0372759).
Regarding claim 1, Arana discloses a method comprising: receiving, by a client-side digital content delivery device, a digital cinema package (DCP) for a digital movie (Fig. 2A, element 202a, para. [0036]), the DCP received via a communication network and from a digital content delivery system that is remote to the client-side digital content delivery device (Fig. 2A, elements 210, 212 and 220, paras. [0023]-[0025]), receiving, by the client-side digital content delivery device, an input to cause playback of the digital movie (paras. [0001], [0003], [0016] and [0033]); retrieving, in response to receiving the input to cause playback of the digital movie, an individual device identifier unique to an individual display device physically connected to the client-side digital content delivery device (Fig. 2B, para. [0031]; “in initially generating a digital watermark, as described above, device identifier 209 obtains one or more relevant device identifiers from each of distribution devices 202a-202n.”); and using the DCP to cause presentation of the digital movie by the individual display device physically connected to the client-side digital content delivery device (Figs. 2A and 2B, element 202n, para. [0036. “Distribution device 202b may be a screen/projection management system for controlling media content playlists, lighting, sound, and/or distribution device 202n, which may be a digital projector through which the digital movie file is presented.”).
Arana does not explicitly disclose the DCP including a first persistent unique digital watermark antecedently applied to the DCP by the digital content delivery system. However, in analogous art, Bilobrov discloses that “[o]ne method of cinematic release protection employs a visual watermark, or `fingerprint` in the film to identify the source of the illicit copy. These transparent video watermarks may be inserted into the film image at the point of production or at the projection point, but the resulting content can still be recorded by a video camera without noticeable impairment. A watermark detector is employed to forensically analyze suspected pirated content for a watermark identifying the print and theater where the recording took place. Such a video watermark may survive the recording process and allow identification of the projector/theatre in which the recording took place (para. [0004]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana to allow for the DCP to include a first persistent unique digital watermark antecedently applied to the DCP by the digital content delivery system. This would have produced predictable and desirable results, in that it would allow for a well-known technique to combat illegal piracy to be employed. 
It could be argued that the combination of Arana and Bilobrov does not explicitly disclose comparing the individual device identifier unique to the individual display device to at least one authorized identifier stored by the client-side digital content delivery device, yielding a comparison, wherein the at least one authorized identifier is unique to an individual display device; determining, based on the comparison, that the individual device identifier for the individual display device matches the authorized identifier unique to the same individual display device; nor using the DCP to cause presentation of the digital movie by the individual display device physically connected to the client-side digital content delivery device in response to determining that the device identifier unique to the individual display device matches the authorized identifier, unique to the same individual display device. However, in analogous art concerning digital content authorization, Ramachandran discloses that “the device confirmer 116 is configured to make the trusted device determination by comparing a unique identifier of the repeater 120 to a list of trusted devices (para. [0023]; see figure 1, elements 116 and 120),” wherein “[t]he repeater 120 also includes a device confirmer 128. As with the device confirmer 116, the device confirmer 128 is configured to determine if an HDCP receiver is a trusted device. Unlike the device confirmer 116, the device confirmer 128 is coupled to two transmitters, transmitter 123 and transmitter 125, and is configured to determine if receivers coupled thereto are trusted devices for both of these transmitters. Thus, the device confirmer 128 is configured to determine if the display 130 and the projector 140 are trusted devices. As with the device confirmer 116, the device confirmer 128 can determine trusted devices by confirming the BKSV from a receiver exists in a list of trusted devices. One skilled in the art will understand that the repeater 120 can include more than one device confirmer and in some embodiments include a device confirmer that is dedicated to only one transmitter. Additionally, one skilled in the art will understand that the repeater can include any number of transmitters to send content to multiple downstream devices (para. [0030]; see figure 1, elements 128, 130 and 140).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana and Bilobrov to allow for comparing the individual device identifier unique to the individual display device to at least one authorized identifier stored by the client-side digital content delivery device, yielding a comparison, wherein the at least one authorized identifier is unique to an individual display device; determining, based on the comparison, that the individual device identifier for the individual display device matches the authorized identifier unique to the same individual display device; and for using the DCP to cause presentation of the digital movie by the individual display device physically connected to the client-side digital content delivery device in response to determining that the device identifier unique to the individual display device matches the authorized identifier, unique to the same individual display device. This would have produced predictable and desirable results, in that it would allow for only authorized devices to be able to play back content, which would help to prevent piracy of digital content.
Regarding claim 2, the combination of Arana, Bilobrov and Ramachandran discloses the method of claim 1, and further discloses wherein the DCP is received from the digital content delivery system using an internet protocol (Arana, Fig. 2A, element 210, para. [0025]).
Regarding claim 3, the combination of Arana, Bilobrov and Ramachandran discloses the method of claim 1, and further discloses wherein the first persistent unique digital watermark identifies an exhibitor to which the client-side digital content delivery device has been allocated (Arana, Figs. 2B and 2C, paras. [0031]-[0034]; Bilobrov, para. [0004]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 4, the combination of Arana, Bilobrov and Ramachandran discloses the method of claim 1, and further discloses wherein the first persistent unique digital watermark identifies the client-side digital content delivery device (Arana, Figs. 2B and 2C, paras. [0031]-[0034]; Bilobrov, para. [0004]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 5, the combination of Arana, Bilobrov and Ramachandran discloses the method of claim 1, and further discloses wherein causing playback of the digital movie by the display device physically connected to the client-side digital content delivery device comprises: applying a client-side digital watermark to data included in the DCP, yielding a watermarked presentation data (Arana, Figs. 2B and 2C, paras. [0031]-[0034]); and transmitting the watermarked presentation data to the display device (Arana, Fig. 2B, element 215, paras. [0031]-[0034]).
Regarding claim 6, the combination of Arana, Bilobrov and Ramachandran discloses the method of claim 5, and further discloses wherein the client-side digital watermark comprises session data associated with the presentation of the DCP (Arana, para. [0032]).
Regarding claim 8, Arana discloses a client-side digital content delivery device comprising: one or more computer processors (Fig. 2A, element 204a); and one or more computer-readable mediums (Fig. 2A, element 206a) storing instructions that, when executed by the one or more computer processors, cause the client-side digital content delivery device to perform operations comprising: receiving a digital cinema package (DCP) for a digital movie (Fig. 2A, element 202a, para. [0036]), the DCP received via a communication network and from a digital content delivery system that is remote to the client-side digital content delivery device (Fig. 2A, elements 210, 212 and 220, paras. [0023]-[0025]), the DCP including a first unique digital watermark that was applied to the DCP by the digital content delivery system (Fig. 2B, elements 202a and 207, paras. [0026] and [0027]); receiving, by the client-side digital content delivery device, an input to cause playback of the digital movie (paras. [0001], [0003], [0016] and [0033]); retrieving, in response to receiving the input to cause playback of the digital movie, an individual device identifier unique to an individual display device physically connected to the client-side digital content delivery device (Fig. 2B, para. [0031]; “in initially generating a digital watermark, as described above, device identifier 209 obtains one or more relevant device identifiers from each of distribution devices 202a-202n.” Device 202a is separate from device 202b, and also from device 202n, as well as every device in between.); comparing the unique device identifier for the display device to an authorized unique identifier stored by the client-side digital content delivery device, yielding a comparison (para. [0031]. “Identifying each device in the distribution or presentation chain allows a detector to determine where in the chain a circumvention of DRM [Digital Rights Management] protections may have occurred.” A circumvention of rights would include an unauthorized identifier.); determining, based on the comparison, that the unique device identifier for the display device matches the authorized unique identifier stored by the client-side digital content delivery device (para. [0031]. “Identifying each device in the distribution or presentation chain allows a detector to determine where in the chain a circumvention of DRM [Digital Rights Management] protections may have occurred.” A circumvention of rights would include an unauthorized identifier; no circumvention would mean that the identifier matched an authorized identifier.); and using the DCP to cause presentation of the digital movie by the individual display device physically connected to the client-side digital content delivery device (Figs. 2A and 2B, element 202n, para. [0036. “Distribution device 202b may be a screen/projection management system for controlling media content playlists, lighting, sound, and/or distribution device 202n, which may be a digital projector through which the digital movie file is presented.”).
Arana does not explicitly disclose the DCP including a first persistent unique digital watermark antecedently applied to the DCP by the digital content delivery system. However, in analogous art, Bilobrov discloses that “[o]ne method of cinematic release protection employs a visual watermark, or `fingerprint` in the film to identify the source of the illicit copy. These transparent video watermarks may be inserted into the film image at the point of production or at the projection point, but the resulting content can still be recorded by a video camera without noticeable impairment. A watermark detector is employed to forensically analyze suspected pirated content for a watermark identifying the print and theater where the recording took place. Such a video watermark may survive the recording process and allow identification of the projector/theatre in which the recording took place (para. [0004]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana to allow for the DCP to include a first persistent unique digital watermark antecedently applied to the DCP by the digital content delivery system. This would have produced predictable and desirable results, in that it would allow for a well-known technique to combat illegal piracy to be employed. 
It could be argued that the combination of Arana and Bilobrov does not explicitly disclose comparing the individual device identifier unique to the individual display device to at least one authorized identifier stored by the client-side digital content delivery device, yielding a comparison, wherein the at least one authorized identifier is unique to an individual display device; determining, based on the comparison, that the individual device identifier for the individual display device matches the authorized identifier unique to the same individual display device; nor using the DCP to cause presentation of the digital movie by the individual display device physically connected to the client-side digital content delivery device in response to determining that the device identifier unique to the individual display device matches the authorized identifier, unique to the same individual display device. However, in analogous art concerning digital content authorization, Ramachandran discloses that “the device confirmer 116 is configured to make the trusted device determination by comparing a unique identifier of the repeater 120 to a list of trusted devices (para. [0023]; see figure 1, elements 116 and 120),” wherein “[t]he repeater 120 also includes a device confirmer 128. As with the device confirmer 116, the device confirmer 128 is configured to determine if an HDCP receiver is a trusted device. Unlike the device confirmer 116, the device confirmer 128 is coupled to two transmitters, transmitter 123 and transmitter 125, and is configured to determine if receivers coupled thereto are trusted devices for both of these transmitters. Thus, the device confirmer 128 is configured to determine if the display 130 and the projector 140 are trusted devices. As with the device confirmer 116, the device confirmer 128 can determine trusted devices by confirming the BKSV from a receiver exists in a list of trusted devices. One skilled in the art will understand that the repeater 120 can include more than one device confirmer and in some embodiments include a device confirmer that is dedicated to only one transmitter. Additionally, one skilled in the art will understand that the repeater can include any number of transmitters to send content to multiple downstream devices (para. [0030]; see figure 1, elements 128, 130 and 140).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana and Bilobrov to allow for comparing the individual device identifier unique to the individual display device to at least one authorized identifier stored by the client-side digital content delivery device, yielding a comparison, wherein the at least one authorized identifier is unique to an individual display device; determining, based on the comparison, that the individual device identifier for the individual display device matches the authorized identifier unique to the same individual display device; and for using the DCP to cause presentation of the digital movie by the individual display device physically connected to the client-side digital content delivery device in response to determining that the device identifier unique to the individual display device matches the authorized identifier, unique to the same individual display device. This would have produced predictable and desirable results, in that it would allow for only authorized devices to be able to play back content, which would help to prevent piracy of digital content.
Regarding claim 9, the combination of Arana, Bilobrov and Ramachandran discloses the client-side digital content delivery device of claim 8, and further discloses wherein the DCP is received from the digital content delivery system using an internet protocol (Arana, Fig. 2A, element 210, para. [0025]).
Regarding claim 10, the combination of Arana, Bilobrov and Ramachandran discloses the client-side digital content delivery device of claim 8, and further discloses wherein the first persistent unique digital watermark identifies an exhibitor to which the client-side digital content delivery device has been allocated (Arana, Figs. 2B and 2C, paras. [0031]-[0034]; Bilobrov, para. [0004]. This claim is rejected on the same grounds as claim 8.).
Regarding claim 11, the combination of Arana, Bilobrov and Ramachandran discloses the client-side digital content delivery device of claim 8, and further discloses wherein the first persistent unique digital watermark identifies the client-side digital content delivery device (Arana, Figs. 2B and 2C, paras. [0031]-[0034]; Bilobrov, para. [0004]. This claim is rejected on the same grounds as claim 8.).
Regarding claim 12, the combination of Arana, Bilobrov and Ramachandran discloses the client-side digital content delivery device of claim 8, and further discloses wherein causing playback of the digital movie by the display device physically connected to the client-side digital content delivery device comprises: applying a client-side digital watermark to data included in the DCP, yielding a watermarked presentation data (Arana, Figs. 2B and 2C, paras. [0031]-[0034]); and transmitting the watermarked presentation data to the display device (Arana, Fig. 2B, element 215, paras. [0031]-[0034]).
Regarding claim 13, the combination of Arana, Bilobrov and Ramachandran discloses the client-side digital content delivery device of claim 12, and further discloses wherein the client-side digital watermark comprises session data associated with the presentation of the DCP (Arana, para. [0032]).
Regarding claim 15, Arana discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a client-side digital content delivery device, cause the client-side digital content delivery device to perform operations comprising: receiving a digital cinema package (DCP) for a digital movie (Fig. 2A, element 202a, para. [0036]), the DCP received via a communication network and from a digital content delivery system that is remote to the client-side digital content delivery device (Fig. 2A, elements 210, 212 and 220, paras. [0023]-[0025]), the DCP including a first unique digital watermark that was applied to the DCP by the digital content delivery system (Fig. 2B, elements 202a and 207, paras. [0026] and [0027]); receiving, by the client-side digital content delivery device, an input to cause playback of the digital movie (paras. [0001], [0003], [0016] and [0033]); retrieving, in response to receiving the input to cause playback of the digital movie, an individual device identifier unique to an individual display device physically connected to the client-side digital content delivery device (Fig. 2B, para. [0031]; “in initially generating a digital watermark, as described above, device identifier 209 obtains one or more relevant device identifiers from each of distribution devices 202a-202n.” Device 202a is separate from device 202b, and also from device 202n, as well as every device in between.); comparing the unique device identifier for the display device to an authorized unique identifier stored by the client-side digital content delivery device, yielding a comparison (para. [0031]. “Identifying each device in the distribution or presentation chain allows a detector to determine where in the chain a circumvention of DRM [Digital Rights Management] protections may have occurred.” A circumvention of rights would include an unauthorized identifier.); determining, based on the comparison, that the unique device identifier for the display device matches the authorized unique identifier stored by the client-side digital content delivery device (para. [0031]. “Identifying each device in the distribution or presentation chain allows a detector to determine where in the chain a circumvention of DRM [Digital Rights Management] protections may have occurred.” A circumvention of rights would include an unauthorized identifier; no circumvention would mean that the identifier matched an authorized identifier.); and using the DCP to cause presentation of the digital movie by the individual display device physically connected to the client-side digital content delivery device (Figs. 2A and 2B, element 202n, para. [0036. “Distribution device 202b may be a screen/projection management system for controlling media content playlists, lighting, sound, and/or distribution device 202n, which may be a digital projector through which the digital movie file is presented.”).
Arana does not explicitly disclose the DCP including a first persistent unique digital watermark antecedently applied to the DCP by the digital content delivery system. However, in analogous art, Bilobrov discloses that “[o]ne method of cinematic release protection employs a visual watermark, or `fingerprint` in the film to identify the source of the illicit copy. These transparent video watermarks may be inserted into the film image at the point of production or at the projection point, but the resulting content can still be recorded by a video camera without noticeable impairment. A watermark detector is employed to forensically analyze suspected pirated content for a watermark identifying the print and theater where the recording took place. Such a video watermark may survive the recording process and allow identification of the projector/theatre in which the recording took place (para. [0004]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana to allow for the DCP to include a first persistent unique digital watermark antecedently applied to the DCP by the digital content delivery system. This would have produced predictable and desirable results, in that it would allow for a well-known technique to combat illegal piracy to be employed. 
It could be argued that the combination of Arana and Bilobrov does not explicitly disclose comparing the individual device identifier unique to the individual display device to at least one authorized identifier stored by the client-side digital content delivery device, yielding a comparison, wherein the at least one authorized identifier is unique to an individual display device; determining, based on the comparison, that the individual device identifier for the individual display device matches the authorized identifier unique to the same individual display device; nor using the DCP to cause presentation of the digital movie by the individual display device physically connected to the client-side digital content delivery device in response to determining that the device identifier unique to the individual display device matches the authorized identifier, unique to the same individual display device. However, in analogous art concerning digital content authorization, Ramachandran discloses that “the device confirmer 116 is configured to make the trusted device determination by comparing a unique identifier of the repeater 120 to a list of trusted devices (para. [0023]; see figure 1, elements 116 and 120),” wherein “[t]he repeater 120 also includes a device confirmer 128. As with the device confirmer 116, the device confirmer 128 is configured to determine if an HDCP receiver is a trusted device. Unlike the device confirmer 116, the device confirmer 128 is coupled to two transmitters, transmitter 123 and transmitter 125, and is configured to determine if receivers coupled thereto are trusted devices for both of these transmitters. Thus, the device confirmer 128 is configured to determine if the display 130 and the projector 140 are trusted devices. As with the device confirmer 116, the device confirmer 128 can determine trusted devices by confirming the BKSV from a receiver exists in a list of trusted devices. One skilled in the art will understand that the repeater 120 can include more than one device confirmer and in some embodiments include a device confirmer that is dedicated to only one transmitter. Additionally, one skilled in the art will understand that the repeater can include any number of transmitters to send content to multiple downstream devices (para. [0030]; see figure 1, elements 128, 130 and 140).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana and Bilobrov to allow for comparing the individual device identifier unique to the individual display device to at least one authorized identifier stored by the client-side digital content delivery device, yielding a comparison, wherein the at least one authorized identifier is unique to an individual display device; determining, based on the comparison, that the individual device identifier for the individual display device matches the authorized identifier unique to the same individual display device; and for using the DCP to cause presentation of the digital movie by the individual display device physically connected to the client-side digital content delivery device in response to determining that the device identifier unique to the individual display device matches the authorized identifier, unique to the same individual display device. This would have produced predictable and desirable results, in that it would allow for only authorized devices to be able to play back content, which would help to prevent piracy of digital content.
Regarding claim 16, the combination of Arana, Bilobrov and Ramachandran discloses the non-transitory computer-readable medium of claim 15, and further discloses wherein the DCP is received from the digital content delivery system using an internet protocol (Arana, Fig. 2A, element 210, para. [0025]).
Regarding claim 17, the combination of Arana, Bilobrov and Ramachandran discloses the non-transitory computer-readable medium of claim 15, and further discloses wherein the first persistent unique digital watermark identifies an exhibitor to which the client-side digital content delivery device has been allocated (Arana, Figs. 2B and 2C, paras. [0031]-[0034]; Bilobrov, para. [0004]. This claim is rejected on the same grounds as claim 15.).
Regarding claim 18, the combination of Arana, Bilobrov and Ramachandran discloses the non-transitory computer-readable medium of claim 15, and further discloses wherein the first persistent unique digital watermark identifies the client-side digital content delivery device (Arana, Figs. 2B and 2C, paras. [0031]-[0034]; Bilobrov, para. [0004]. This claim is rejected on the same grounds as claim 15.).
Regarding claim 19, the combination of Arana, Bilobrov and Ramachandran discloses the non-transitory computer-readable medium of claim 15, and further discloses wherein causing playback of the digital movie by the display device physically connected to the client-side digital content delivery device comprises: applying a client-side digital watermark to data included in the DCP, yielding a watermarked presentation data (Arana, Figs. 2B and 2C, paras. [0031]-[0034]); and transmitting the watermarked presentation data to the display device (Arana, Fig. 2B, element 215, paras. [0031]-[0034]).


Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arana et al. (Pub. No.: US 2017/0163839) in view of Bilobrov et al. (Pub. No.: US 2016/0057466) and Ramachandran et al. (Pub. No.: US 2014/0372759), and further in view of Kumar et al. (Pub. No.: US 2016/0057466).
Regarding claim 7, the combination of Arana, Bilobrov and Ramachandran discloses the method of claim 1, but it could be argued that the combination does not explicitly disclose wherein the DCP received from the digital content delivery system is encrypted, the method further comprising: decrypting the DCP using a Key Delivery Message (KDM) that was allocated to the client-side digital content delivery device. However, in analogous art, Kumar discloses that “[d]igital cinema players are uniquely identified by unique digital certificates, called “device certificates” in the industry. The public key of each digital cinema player is contained in its corresponding device certificate and is used to target a KDM at a specific digital cinema player using RSA encryption. The AES keys of all the encrypted track files in a composition are encrypted using this public key, and the KDM can thus only be decrypted by the intended target player (para. [0015]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana, Bilobrov and Ramachandran to allow for the DCP received from the digital content delivery system to be encrypted, wherein the method further comprises decrypting the DCP using a Key Delivery Message (KDM) that was allocated to the client-side digital content delivery device. This would have produced predictable and desirable results, in that it would allow for a further layer of protection to be applied to the content, which could decrease incidents of copyright violation.
Regarding claim 14, the combination of Arana, Bilobrov and Ramachandran discloses the client-side digital content delivery device of claim 8, but it could be argued that the combination does not explicitly disclose wherein the DCP received from the digital content delivery system is encrypted, the operations further comprising: decrypting the DCP using a Key Delivery Message (KDM) that was allocated to the client-side digital content delivery device. However, in analogous art, Kumar discloses that “[d]igital cinema players are uniquely identified by unique digital certificates, called “device certificates” in the industry. The public key of each digital cinema player is contained in its corresponding device certificate and is used to target a KDM at a specific digital cinema player using RSA encryption. The AES keys of all the encrypted track files in a composition are encrypted using this public key, and the KDM can thus only be decrypted by the intended target player (para. [0015]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana, Bilobrov and Ramachandran to allow for the DCP received from the digital content delivery system to be encrypted, wherein the method further comprises decrypting the DCP using a Key Delivery Message (KDM) that was allocated to the client-side digital content delivery device. This would have produced predictable and desirable results, in that it would allow for a further layer of protection to be applied to the content, which could decrease incidents of copyright violation.
Regarding claim 20, the combination of Arana, Bilobrov and Ramachandran discloses the non-transitory computer-readable medium of claim 15, but it could be argued that the combination does not explicitly disclose wherein the DCP received from the digital content delivery system is encrypted, the operations further comprising: decrypting the DCP using a Key Delivery Message (KDM) that was allocated to the client-side digital content delivery device. However, in analogous art, Kumar discloses that “[d]igital cinema players are uniquely identified by unique digital certificates, called “device certificates” in the industry. The public key of each digital cinema player is contained in its corresponding device certificate and is used to target a KDM at a specific digital cinema player using RSA encryption. The AES keys of all the encrypted track files in a composition are encrypted using this public key, and the KDM can thus only be decrypted by the intended target player (para. [0015]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arana, Bilobrov and Ramachandran to allow for the DCP received from the digital content delivery system to be encrypted, wherein the method further comprises decrypting the DCP using a Key Delivery Message (KDM) that was allocated to the client-side digital content delivery device. This would have produced predictable and desirable results, in that it would allow for a further layer of protection to be applied to the content, which could decrease incidents of copyright violation.


Response to Arguments
Applicant's arguments filed May 3, 2022 have been fully considered but they are moot in view of the new grounds of rejection in view of Bilobrov.


Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 22, 2022